 Fill in this information to identify your case:
 Debtor 1               Bruce C. Amory
                              First Name            Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name          Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF OHIO                                             Mortgage changed to conduit.
                                                                                                                       Polaris changed to paid by
                                                                                                                       trustee. Ram changed to
                                                                                                                       surrender. Lump sum payments
 Case number:                 19-31037                                                                                 added to cover tax debt.
 (If known)




Official Form 113
Chapter 13 Plan                                                                                                                                         12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1550 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                     Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



              19-31037-jpg                    Doc 57             FILED 01/30/20        ENTERED 01/30/20 12:55:12                   Page 1 of 9
 Debtor                Bruce C. Amory                                                                     Case number     19-31037


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


                          Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
                          amount, and date of each anticipated payment.
                          $542.25 lumpsum payment in month 60, plus $54.23 lumpsum payment in month 60, plus $5.42 lumpsum
                          payment in month 60

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $93,601.90.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               55 Crestview
                               Drive Tiffin, OH
 PennyMac                      44883 Seneca                                                Prepetition:
 Loan Services                 County                                         $850.00          $6,743.28          0.00%              $204.34          $57,743.28
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               2016 Polaris
 Performance                   Slingshot 7000                                              Prepetition:
 Finance                       miles                                          $332.90                $0.00        0.00%                $0.00          $19,974.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.

Official Form 113                                                                       Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



              19-31037-jpg                    Doc 57             FILED 01/30/20             ENTERED 01/30/20 12:55:12                Page 2 of 9
 Debtor                Bruce C. Amory                                                           Case number       19-31037

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

 Name of Creditor                                                                 Collateral
 Anchor Point Boat-A-Minium                                                       water slip
 Truliant Federal Credit Union                                                    2015 Dodge Ram 103725 miles

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $9,360.19.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $1,400.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $5,124.43

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 0.00 % of the total amount of these claims, an estimated payment of $ 0.00 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $         0.00    .

Official Form 113                                                             Chapter 13 Plan                                                 Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



              19-31037-jpg                    Doc 57             FILED 01/30/20    ENTERED 01/30/20 12:55:12                     Page 3 of 9
 Debtor                Bruce C. Amory                                                                  Case number   19-31037

                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X                                                                      X
       Bruce C. Amory                                                        Signature of Debtor 2
       Signature of Debtor 1

       Executed on            January 30, 2020                                           Executed on

 X                                                                                Date     January 30, 2020
       John F. Kostyo 0019389 - Ohio
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                             Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy



              19-31037-jpg                    Doc 57             FILED 01/30/20     ENTERED 01/30/20 12:55:12                   Page 4 of 9
 Debtor                Bruce C. Amory                                                           Case number   19-31037

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $77,717.28

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $15,884.62

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                     $0.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                   +                                      $0.00


 Total of lines a through j                                                                                                                  $93,601.90




Official Form 113                                                             Chapter 13 Plan                                           Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



              19-31037-jpg                    Doc 57             FILED 01/30/20   ENTERED 01/30/20 12:55:12                 Page 5 of 9
                                                     UNITED STATES BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF OHIO
 In re:                                                                         )     Case No.   19-31037
                                                                                )
               Bruce C. Amory                                                   )     Chapter    13

                                                                     CERTIFICATE OF SERVICE

I certify that on January 30, 2020 , a true and correct copy of the Amended Plan was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on the court’s Electronic Mail Notice
List:

            Eugene F. Canestraro                     gcanestraro@ccw-law.com
            John F. Kostyo                jfk@kostyolaw.com, eg@kostyolaw.com
            Steven H. Patterson                   ohbk@rslegal.com, rsbkecfbackup@gmail.com;reisenfeld@ecf.inforuptcy.com
            United States Trustee                    (Registered address)@usdoj.gov
            Elizabeth A. Vaughan                      13ECFNotices@chapter13toledo.com, toledo13@ecf.epiqsystems.com



And by regular U.S. mail, postage prepaid, on:

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541



                                             AFNI
                                             P.O. Box 3517                                    (25973684)
                                             1310 Martin Luther King Drive                    (cr)
                                             Bloomington, IL 61702
                                             Anchor Point Boat-A-Minium
                                             c/o Anchor Point Marina                          (25973685)
                                             10905 Corduroy Road                              (cr)
                                             Curtice, OH 43412
                                             Capital One
                                                                                              (25973686)
                                             P.O. Box 6492
                                                                                              (cr)
                                             Carol Stream, IL 60197-6492
                                             Cline, Cook & Weisenburger Co.LPA
                                                                                              (25973687)
                                             405 Madison Ave., Suite 1100
                                                                                              (cr)
                                             Toledo, OH 43604-2605
                                             Credit One Bank
                                                                                              (25973688)
                                             P.O. Box 60500
                                                                                              (cr)
                                             City of Industry, CA 91716-0500
                                             Department of the Treasury                       (25973689)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy



             19-31037-jpg                 Doc 57            FILED 01/30/20     ENTERED 01/30/20 12:55:12      Page 6 of 9
                                             Internal Revenue Service                   (cr)
                                             Kansas City, MO 64999-0030
                                             Firstmark Services
                                                                                        (25973690)
                                             P.O. Box 2977
                                                                                        (cr)
                                             Omaha, NE 68103-2977
                                             Ford Motor Credit
                                                                                        (25973691)
                                             P.O. Box 542000
                                                                                        (cr)
                                             Omaha, NE 68154
                                             Internal Revenue Service
                                                                                        (25973692)
                                             P.O. Box 931200
                                                                                        (cr)
                                             Louisville, KY 40293-1200
                                             Keith Weiner Attorney At Law
                                             75 Public Square                           (25973693)
                                             4th Floor                                  (cr)
                                             Cleveland, OH 44113
                                             OneMain
                                                                                        (25973694)
                                             P.O. Box 742536
                                                                                        (cr)
                                             Cincinnati, OH 45274-2536
                                             OneMain Consumer Loan, Inc.
                                                                                        (25973695)
                                             P.O. Box 64
                                                                                        (cr)
                                             Evansville, IN 47701-0064
                                             Oregon Municipal Court
                                                                                        (25973696)
                                             5330 Seaman Rd.
                                                                                        (cr)
                                             Oregon, OH 43616
                                             PayPal Credit
                                                                                        (25973697)
                                             P.O. Box 71202
                                                                                        (cr)
                                             Charlotte, NC 28272-1202
                                             PennyMac Loan Services
                                                                                        (25973698)
                                             P.O. Box 514387
                                                                                        (cr)
                                             Los Angeles, CA 90051-4387
                                             Performance Finance
                                                                                        (25973699)
                                             P.O. Box 5108
                                                                                        (cr)
                                             Oak Brook, IL 60523-5108
                                             Performance Financial
                                             1515 W 22nd Street                         (25973700)
                                             Suite 100W                                 (cr)
                                             Oak Brook, IL 60523
                                             Private National Mortgage
                                                                                        (25973701)
                                             P.O. Box 514387
                                                                                        (cr)
                                             Los Angeles, CA 90051
                                             Reisenfeld & Associates
                                                                                        (25973702)
                                             3962 Red Bank Road
                                                                                        (cr)
                                             Cincinnati, OH 45227
                                             Synchrony Bank
                                                                                        (25973703)
                                             P.O. Box 960061
                                                                                        (cr)
                                             Orlando, FL 32896-0080
                                             Truliant Federal Credit                    (25973704)
                                             3200 Truliant Way                          (cr)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy



             19-31037-jpg                 Doc 57            FILED 01/30/20   ENTERED 01/30/20 12:55:12   Page 7 of 9
                                             Winston Salem, NC 27103
                                             Truliant Federal Credit Union
                                                                                            (25973705)
                                             P.O. Box 26000
                                                                                            (cr)
                                             Winston Salem, NC 27114-6000
                                                                         /s/ John F. Kostyo
                                                                         John F. Kostyo 0019389 - Ohio
                                                                         Kostyo & Associates Law, LLC
                                                                         1665 Tiffin Avenue
                                                                         Suite A1, East Entrance
                                                                         Findlay, OH 45840
                                                                         419-422-7700
                                                                         jfk@kostyolaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy



             19-31037-jpg                 Doc 57            FILED 01/30/20   ENTERED 01/30/20 12:55:12   Page 8 of 9
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
 In re      Bruce C. Amory                                                                             Case No.   19-31037
                                                                                  Debtor(s)            Chapter    13




                                                      AMENDED
                                      DECLARATION CONCERNING DEBTOR'S SCHEDULES

                                DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR




                        I declare under penalty of perjury that I have read the foregoing Chapter 13 Plan, consisting
            of     5     page(s), and that they are true and correct to the best of my knowledge, information, and belief.




 Date January 30, 2020                                                Signature   /s/ Bruce C. Amory
                                                                                  Bruce C. Amory
                                                                                  Debtor

    Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                     18 U.S.C. §§ 152 and 3571.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy




             19-31037-jpg                 Doc 57            FILED 01/30/20         ENTERED 01/30/20 12:55:12          Page 9 of 9
